Citation Nr: 0617036	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar affective disorder/atypical 
depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1, 1977 to June 
24, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in July 2002 and December 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, denying service connection 
for an acquired psychiatric disorder.  In May 2005, the 
appellant testified at a hearing before a Decision Review 
Officer (DRO); a copy of the transcript is associated with 
the record.   

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge, scheduled for April 21, 2006; 
however, since the appellant did not report to the scheduled 
hearing, the request is considered withdrawn.  38 C.F.R. 
§ 20.704 (2005).


FINDING OF FACT

1.  There is no evidence of a psychiatric disorder in 
service, nor is there competent medical evidence relating a 
psychiatric disorder to such service, or to any incident 
therein.

2.  Postservice competent medical evidence reflects the 
presence of a personality disorder, not otherwise specified 
(NOS), with narcissistic, histrionic and dependent features.     


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005). 

2.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 4.9 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a February 2002 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
February 2002 letter informed the appellant what additional 
information or evidence was needed to support his claim, and 
asked him to notify the RO if there was any other evidence or 
information that he thought would support his claim so that 
the RO could attempt to obtain it for him.  In addition, this 
letter informed the appellant that it was his responsibility 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection have not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in 
Dingess/Hartman.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.
 
Service medical and personnel records, an October 2003 
private physician's statement, non-VA medical records, Social 
Security Administration (SSA) records and lay statements have 
been associated with the record.  The appellant has been 
provided the opportunity to present testimony at a May 2005 
RO hearing and a transcript of the hearing testimony is of 
record.  The record contains a November 2005 statement from 
the appellant stating he did not have any additional evidence 
to submit in connection with his claim.  In addition, the 
appellant was scheduled for a teleconference Board hearing, 
but did not report for the requested hearing.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  VA has obtained, or made reasonable efforts 
to obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  In order to prevail on a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant contends his psychiatric disorder, currently 
diagnosed as a personality disorder, is due to service.  On 
the occasion of the aforementioned hearing, the appellant and 
his father testified that the appellant did not have a 
psychiatric disorder prior to active service.  It was further 
pointed out that psychiatric symptoms were noted immediately 
following separation from active service. 

The appellant's entrance examination report does not reflect 
any psychiatric disorder; however, he was diagnosed with 
Tourette's syndrome on June 13, 1977, twelve days after 
entering active duty.  On June 16, 1977, discharge 
proceedings were initiated due to his lack of motivation and 
self discipline, and his lack of desire to become an 
effective soldier.  He was officially discharged on June 24, 
1977, under the provisions of paragraph 5-39, AR 635-200.  In 
his discharge documents, he indicated he did not want a 
separation examination.



Private medical records from August 1997 reflect a diagnosis 
and treatment for bipolar affective disorder/atypical 
depression.  The appellant has been receiving SSA disability 
compensation since August 1, 1997 due to his mental illness, 
diagnosed as bipolar disorder at that time.  But, in a May 
2004 VA psychological assessment given in order to clarify 
his diagnosis, the examiner diagnosed the appellant with a 
personality disorder NOS, with narcissistic, histrionic and 
dependent features.  The examiner further stated that the 
results of testing did not support the presence of bipolar 
affective disorder or any psychotic process.

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005).  See Winn v. Brown , 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that '38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs').  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
Therefore, service connection is not warranted for the 
appellant's personality disorder.

Since the appellant served less than 90 days on active duty, 
he is not entitled to the presumption for chronic diseases in 
38 C.F.R. § 3.309(a) (2005).  See 38 C.F.R. § 3.307(a)(1) 
(2005).  In terms of the lay statements associated with the 
record, the appellant and his father, as laypeople, with no 
apparent medical expertise or training, are not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 




ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


